DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. The arguments relate to the Rancourt reference, which is no longer being used in the current rejection, and thus the remarks do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Klancnik (US Patent 4504991).
Regarding claim 1, Gladney teaches a mattress, comprising: a first layer comprising a plurality of coils (Figure 3; 12); a second layer (Figure 2; 22) over at least a portion of the firs layer, the second layer comprising a foam (Column 2; lines 54-57), and a cushioning element (Figure 3; 24) over at least a portion of the second layer, and an adhesive (Column 4; lines 42-47, stabilizer is taught by Klancnik but Gladney teaches adhesives between any and all layers) between the stabilizer and the to the second layer. Gladney does not teach the cushioning element is elastomeric, and a stabilizer on the elastomeric cushioning element. Klancnik teaches the cushioning element is elastomeric (Figure 1; 10 and Column 4; line 49- Column 5; line 7 “The composite 10 includes a layer 11 of a fire retardant composition which provides a protective insulating heat barrier when exposed to fire. The presently preferred fire retardant composition is a neoprene foam” Examiner notes neoprene foam is elastomeric), and a stabilizer on the elastomeric cushioning element (Figure 1; 14 and Column 4; line 49- Column 5; line 7 “The preferred material for the layer 14 is a woven or nonwoven fiberglass fabric, scrim or cloth… the neoprene foam is directly, chemically bonded to the fiberglass fabric.”). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Gladney to be elastomeric as in Klancnik in order to increase user comfort according to user preference by including resiliency in the mattress. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Gladney to include a scrim stabilization layer as in Klancnik in order to increase the stability of the elastomeric layer.
 Regarding claim 2, Gladney teaches the plurality of coils comprises a plurality of individually wrapped coils (Column 3; line 18). 
Regarding claim 3, Klancnik teaches an outer covering encasing the first layer, the second layer, and the elastomeric cushioning element (Figure 4; 62). It would have been obvious to one of ordinary skill in the art at the time of invention to include an outer covering as in Klancnik in order to protect the internal components and hold them securely together. 
Regarding claim 4, Gladney teaches one or more side panels extending around outer perimeters of the first layer and the second layer (Figure 3; the padding side panel between 100). 
 Regarding claim5, Klancnik teaches an outer covering encasing the first layer, the one or more side panels, the second layer, and the elastomeric cushioning element (Figure 4; 62). It would have been obvious to one of ordinary skill in the art at the time of invention to include an outer covering as in Klancnik in order to protect the internal components and hold them securely together. 
Regarding claim6, Gladney teaches the second layer comprises a polyurethane foam (Column 3; lines 1-15 and Column 2; line 55). 
 Regarding claim8, Gladney teaches a mattress, comprising: a coil layer comprising an array of coils (Figure 3; 12); a foam layer (Figure 3; 22) (Column 2; lines 54-57) over the coil layer, the foam layer including a lower surface oriented toward the coil layer and an upper surface oriented away from the coil layer; a cushion layer (Figure 3; 24) over the upper layer, the cushion layer including a lower surface oriented toward the foam layer and an upper surface oriented away from the foam layer, and an adhesive between the stabilizer and the foam layer (Column 4; lines 42-47, stabilizer is taught by Klancnik but Gladney teaches adhesives between any and all layers). Gladney does not teach the cushion layer is an elastomer layer and a stabilizer on the lower surface of the elastomer layer. Klancnik teaches the cushion layer is an elastomer layer (Figure 1; 10 and Column 4; line 49- Column 5; line 7 “The composite 10 includes a layer 11 of a fire retardant composition which provides a protective insulating heat barrier when exposed to fire. The presently preferred fire retardant composition is a neoprene foam” Examiner notes neoprene foam is elastomeric), and a stabilizer on the lower surface of the elastomer layer (Figure 1; 14 and Column 4; line 49- Column 5; line 7 “The preferred material for the layer 14 is a woven or nonwoven fiberglass fabric, scrim or cloth… the neoprene foam is directly, chemically bonded to the fiberglass fabric.”). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Gladney to be elastomeric as in Klancnik in order to increase user comfort according to user preference by including resiliency in the mattress. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Gladney to include a scrim stabilization layer as in Klancnik in order to increase the stability of the elastomeric layer.
Regarding claim9, Gladney teaches the array of coils comprises individually wrapped coils (Column 3; line 18).
 Regarding claim 17, Gladney teaches the foam layer has a thickness of about 0.5 inch to about 1 inch (Column 2; lines 60-61).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Klancnik (US Patent 4504991) further in view of McCann (US Patent Application Publication 20050223667).
 Regarding claim 7, Gladney and Klancnik do not teach the elastomeric cushioning element comprises a grid of interconnected walls defining hollow buckling columns. McCann teaches the at least one elastomeric cushioning element comprises interconnected buckling walls (abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Klancnik to be buckling as in McCann in order to increase user comfort by creating a deforming surface within the cushion.
Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Klancnik (US Patent 4504991) further in view of An (US Patent 7757322). 
Regarding claim 10, Gladney teaches a first bag for each coil (Column 3; line 18). Gladney does not teach the first bag is polypropylene and the first polypropylene bag is disposed within a second polypropylene bag. An teaches a first bag for a coil with a second bag around the first bag (Figure 20, the pockets are individually disposed within a foam casing). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Gladney to be within two bags in order to provide additional firmness as desired to the springs, as well as to protect them from outside dirt and liquid, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the pockets of Gladney and An to be polypropylene bags in order to provide a tough, chemically resistant layer of protection to the springs and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ416 (CCPA 1960). 
 Regarding claim 11, Gladney teaches a base layer beneath the coil layer (Figure 3; 14). 
 Regarding claim12, Gladney teaches at least one side panel surrounding an outer periphery of the coil layer (Figure 3; 100) 
Regarding claim 13, Gladney teaches the base layer, the at least one side panel, and the foam layer encase the coil layer, dampening sound from the coil layer (Figure 3; the base, side, and layer 22, 14, and 100, all being cushioning materials like foarn, would necessarily dampen sound from the coil layer).
Regarding claim 14, Klancnik teaches a cover over the base layer, the coil layer, the foam layer, the at least one side panel, and the elastomer layer (Figure 4; 62). It would have been obvious to one of ordinary skill in the art at the time of invention to include an outer covering as in Klancnik in order to protect the internal components and hold them securely together. 
 Regarding claim15, Gladney does not specifically teach a maximum sound level of about 45 decibels. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning material's properties (such as specific type of foam/cushioning, density, thickness, etc.)to allow a maximum sound level of 40 or 45 decibels in order to reduce irritation to the user from the squeaking of the springs, and because doing so is simply optimization and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961). 
Regarding claim 16, Gladney does not specifically teach a maximum sound level of about 40 decibels. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning material's properties (such as specific type of foam/cushioning, density, thickness, etc.)to allow a maximum sound level of 40 or 45 decibels in order to reduce irritation to the user from the squeaking of the springs, and because doing so is simply optimization and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Klancnik (US Patent 4504991) further in view of Cremer (US Patent 4685727). 
 Regarding claim 18, Gladney and Klancnik do not specifically teach the upper surface of the foam layer is porous to enable the elastomer layer to adhere to the upper surface of the foam layer. Cremer teaches the upper surface of the foam layer is porous to enable the elastomer layer to adhere to the upper surface of the foam layer (Column 2; lines 55-65 discuss that an open pore foam material is good for connecting with another material by gluing). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foam of Gladney to be porous because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960). 
 Regarding claim 22, Gladney and Klancnik do not specifically teach the lower surface of the foam layer is porous to enable the foam layer to adhere to the coil layer. Cremer teaches the lower surface of the foam layer is porous to enable the foam layer to adhere to the coil layer (Column 2; lines 55-65 discuss that an open pore foam material is good for connecting with another material by gluing). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foam of Gladney to be porous because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Klancnik (US Patent 4504991) in view of Cremer (US Patent 4685727) further in view of Mossbeck (US Patent Application Publication 20140373281). 
Regarding claim 19, Klancnik teaches the stabilizer on the lower surface of the elastomer layer comprises a scrim fabric ((Figure 1; 14 and Column 4; line 49- Column 5; line 7 “The preferred material for the layer 14 is a woven or nonwoven fiberglass fabric, scrim or cloth… the neoprene foam is directly, chemically bonded to the fiberglass fabric.”). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Gladney to be elastomeric as in Klancnik in order to increase user comfort according to user preference by including resiliency in the mattress.
Regarding claim 20, Klancnik teaches an elastomeric material of the elastomer layer secures the scrim fabric in place at the lower surface (Figure 3 shows the elastomeric layer (38) being poured onto the scrim fabric layer (28) which then secures the elastomeric layer in place as it cures). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Gladney to be elastomeric as in Klancnik in order to increase user comfort according to user preference by including resiliency in the mattress.
Regarding claim 21, Klancnik teaches the scrim fabric enables the elastomer layer to adhere to the upper surface of the foam layer (Figure 1, 14 shows the scrim fabric at the bottom of the elastomeric layer, and this is what would then be used, as the bottom layer, in Gladney to adhere the layers together). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Gladney to be elastomeric as in Klancnik in order to increase user comfort according to user preference by including resiliency in the mattress.
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US Patent 10357113) in view of Klancnik (US Patent 4504991) further in view of Luck (US Patent 5107558). 
Regarding claim 23, Gladney and Klancnik do not teach the elastomer layer is superimposed with a central location of the foam layer but not with peripheral portions of the foam layer. Luck teaches the elastomer layer (Figure 1; 7 and Column 5, lines 59-62) is superimposed with a central location of the foam layer (Figure 1; 14a) but not with peripheral portions of the foam layer (Figure 1; 15). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layers of Gladney and Klancnik to be superimposed in the manner of Luck in order to “to provide a mattress which can be used to speed up the recovery of patients, to provide optimum comforts for all parts of the body of an occupant, which assists an attendant or a physician in carrying out various therapeutic treatments, which reduces the likelihood of bed sores, and which reduces the likelihood of other illnesses and/or infirmities as a consequence of prolonged occupancy" (Luck Column 2; lines 16- 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673